DISCIPLINARY PROCEEDINGS
PER CURIAM.*
Respondent, Alymer M. Wyehe, III, was retained by Mrs. Lena Valerie Justice in 1987 to handle the succession of her deceased husband. Over a five year period respondent assured his ehent that he was proceeding with the matter but in fact never filed the succession. Respondent misinformed and failed to communicate with his ehent concerning the status of the succession. His ehent retained new counsel who completed the succession proceeding.
His ehent filed a complaint with the bar association. Respondent was subpoenaed by disciplinary counsel to appear to testify and produce documents in the investigation of the complaint. Respondent failed to appear or produce the documents on the date of the hearing.
Formal charges were filed against respondent. Respondent failed to timely answer the charges.1 The matter was submitted to the hearing committee on documentary evidence. The committee found that the respondent had failed to act with diligence, failed to communicate with his ehent, and engaged in conduct involving misrepresentation and deceit. The committee further found that respondent had failed to respond and cooperate with the investigation of the matter. The committee recommended an eighteen month suspension. The disciplinary board recommended a suspension of two years, with ah but ninety days being deferred and that respondent be placed on probation with conditions. The board considered in mitigation respondent’s interpretation of the facts underlying his representation of his ehent and his reasons for failing to cooperate initially.
Disciplinary counsel filed objections to the disciplinary’s board’s report. Counsel objected to the recommendation of sanctions and suggested a suspension of one year and one day. Respondent did not file any objections.
Upon review of the hearing committee and the disciplinary board’s findings and recommendations, and upon considering the record, briefs, and oral argument, it is the decision of this court that the recommendations of the *1336disciplinary board be accepted. All costs of these proceedings are assessed against respondent. SUSPENSION ORDERED.

 Lemmon, J., not on panel. Rule IV, Part 2, § 3.


. See Rule XIX, § 11(E)(3) of the Rules of Lawyer Disciplinary Enforcement